Citation Nr: 0110124	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  93-25 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for Meniere's Disease, 
including symptoms of vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1991 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
tinnitus, vertigo, and Meniere's Disease, and continued the 
noncompensable evaluation for bilateral hearing loss.  

In February 1992, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In November 1995, the Board granted service connection for 
tinnitus and continued the noncompensable evaluation for 
bilateral hearing loss.  The Board remanded the claims for 
service connection for vertigo and Meniere's Disease for 
additional development and adjudicative actions.

In November 1997, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  In March 1998, the 
Board remanded the claims again, determining that the 
additional development that had been requested in the 
November 1995 remand had not been completed.

In June 2000, the Board remanded the claims again, noting the 
veteran had requested a video conference hearing with the 
Board.  In January 2001, the veteran testified at a personal 
hearing before the undersigned Board Member; a transcript of 
which has been associated with the claims file.  



FINDING OF FACT

Meniere's Disease, including symptoms of vertigo, is 
attributable to service.


CONCLUSION OF LAW

Meniere's Disease, including symptoms of vertigo, was 
incurred in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The evidence will be briefly summarized below.

The service medical records show that the veteran sustained a 
laceration to his left ear.  The separation examination shows 
normal neurological evaluation and no ear abnormalities.  

In a January 1988 letter, a private physician stated he had 
treated the veteran between 1949 and 1988 for tinnitus and 
vertigo.  

A November 1989 VA outpatient treatment report shows the 
veteran complained of tinnitus and vertigo.  He was referred 
to an audiologist.  The audiologist stated the veteran's ears 
were negative for retrocochlear pathology, bilaterally.  A 
February 1991 VA outpatient treatment report shows the 
veteran complained of vertigo.  The examiner entered an 
impression of vertigo.  

VA treatment reports dated from 1991 to 1993 show complaints 
of vertigo.

In February 1992, the veteran presented oral testimony before 
a Hearing Officer at the RO.  The veteran indicated he was 
taking medication for his dizziness.  

In the November 1995 remand portion of the decision, the 
Board determined that additional development was needed as to 
the veteran's claim for service connection for Meniere's 
Disease and vertigo.  Specifically, it stated the veteran 
should be examined to determine whether or not he had a 
disability manifested by vertigo or Meniere's Disease.  The 
Board further stated that if a current disability was found, 
that the examiner should state the etiology of the 
disability, to include whether it was due to service or the 
service-connected bilateral hearing loss.

A June 1997 VA ear examination report shows a determination 
that the veteran did not have Meniere's Disease.

A July 1997 VA opinion shows the examiner was asked whether 
the veteran had Meniere's Disease and, if so, whether it was 
related to either service or the service-connected bilateral 
hearing loss.  The examiner noted that studies conducted in 
December 1989 were negative for retrocochlear pathology 
bilaterally and that an electronystagmogram completed in June 
1996 was normal.  Additionally, the examiner stated that the 
June 1997 examination reported showed the veteran had walked 
into the examining room unaided and that the otoscopic 
examination was normal.  He added that the examiner had 
determined that Meniere's Disease was not shown.  

In November 1997, the veteran testified at a personal hearing 
before the undersigned Board Member.  The veteran stated he 
was injured in service in an accident in 1944.  He stated he 
noticed an equilibrium problem some time after that, which he 
stated occurred occasionally.  As to the current dizziness, 
the veteran stated he would lose his balance and have to 
grasp for things.  He noted he had fallen two days prior 
because of a loss of balance.  The veteran's representative 
asserted that because the veteran had hearing loss, tinnitus, 
and vertigo that such symptoms were indicative of the veteran 
having Meniere's Disease.

In a November 1997 letter, a VA physician stated the veteran 
had been treated at the VA clinic for vertigo.

In March 1998, the case was remanded again for completion of 
the development requested in the November 1995 Board remand.

An April 1998 VA examination report shows the examiner had an 
opportunity to review the veteran's medical records and 
examine the veteran.  He stated the veteran had no active ear 
disease at the time of the examination, but that the 
veteran's vertigo may be secondary to inner ear disease, 
although he noted the veteran had no inner or middle ear 
infection at the time.  The examiner stated that the 
veteran's case was not "clear cut."  He stated the 
veteran's symptoms of vertigo and tinnitus were "somewhat 
suggestive" of Meniere's Disease, but not diagnostic.  His 
final determination was, "It is unclear as to whether the 
balance problem is related to [the veteran's] injury in the 
service."

A May 1998 VA outpatient treatment report shows the veteran 
reported chronic episodic vertigo.  The examiner entered a 
diagnosis of probable Meniere's Disease.

In an April 1999 private medical record, the physician stated 
he had been treating the veteran since December 1974 and the 
veteran had reported an explosion incident during service.  
He stated the veteran reported having experienced numerous 
episodes of dizziness and loss of balance consistent with 
vertigo.  The physician stated the veteran had been referred 
to the VA hospital in New Orleans, at which place a confirmed 
diagnosis of Meniere's Disease was found by a VA examiner.  
The physician stated that he and the VA examiner agreed that 
the veteran's condition "was directly related to the 
explosion" in service.

An October 1999 VA examination report shows a normal ear 
examination.

In January 2001, the veteran testified at a personal hearing 
before the undersigned Board Member.  The veteran submitted 
pictures at the hearing, which he stated showed he had 
fallen, due to dizziness, and struck his head.  He stated the 
vertigo was getting worse, asserting he would get dizzy on a 
daily basis.  The veteran testified that he had received 
treatment for Meniere's Disease by the private physician, who 
had submitted the April 1999 letter.

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for Meniere's Disease, including symptoms of 
vertigo.  The reasons follow.

Initially, the Board notes that the RO was asked to have the 
veteran examined and for the examiner to state whether 
Meniere's Disease and vertigo existed, and, if so, to state 
whether such was due to service or the service-connected 
bilateral hearing loss.  The RO did not comply with the 
Board's request, and thus the case was remanded again for 
compliance.  The veteran was then examined by a VA physician 
in April 1998.  In the examination report, the examiner 
stated simply  that the veteran's symptoms were somewhat 
suggestive of Meniere's Disease but not diagnostic and that 
it was "unclear" as to whether the veteran's balance 
problem was related to the injury the veteran sustained in 
service.  This medical opinion is insufficient to respond to 
the Board's request.  Specifically, the VA physician did not 
state whether any existent problem was as likely as not due 
to the injury in service and neglected to address whether it 
was related to the service-connected bilateral hearing loss.

Regardless, the veteran has submitted an April 1999 letter, 
wherein the private physician stated that the veteran had 
vertigo and a confirmed diagnosis of Meniere's Disease, which 
he stated was directly related to the explosion the veteran 
sustained in service.  There is no competent evidence to 
refute this determination.  With regard to the existence of 
Meniere's Disease, the evidence is in equipoise, and 
resolving doubt in his favor, the Board finds that he has 
Meniere's Disease, including symtoms of vertigo.  The April 
1998 VA examination report also states only that the etiology 
of the veteran's balance problem is "unclear."  This is not 
evidence which would negate the April 1999 medical opinion.  
Thus, the only evidence that directly addresses a nexus 
between Meniere's Disease, including symptoms of vertigo, to 
service, is evidence which substantiates the veteran's 
allegation of service incurrence.  Accordingly, service 
connection for Meniere's Disease, including symptoms of 
vertigo, is warranted.



ORDER

Entitlement to service connection for Meniere's Disease, 
including symptoms of vertigo, is granted.



		
HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

